In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐8018 
DAVID HUGHES, individually and on behalf of all others 
similarly situated, 
                                         Plaintiff‐Petitioner, 

                                  v. 

KORE OF INDIANA ENTERPRISE, INC., et al., 
                                      Defendants‐Respondents. 
                      ____________________ 

                  Petition for Leave to Appeal from the  
                   United States District Court for the 
           Southern District of Indiana, Indianapolis Division. 
     No. 1:11‐cv‐01329‐JMS‐MJD — Jane E. Magnus‐Stinson, Judge. 
                      ____________________ 

  SUBMITTED AUGUST 8, 2013 — DECIDED SEPTEMBER 10, 2013 
                ____________________ 
    
   Before POSNER, MANION, and WOOD, Circuit Judges. 
    POSNER, Circuit Judge. The plaintiff in this class action suit 
seeks leave to appeal from the district judge’s decertification 
of the class. Fed. R.  Civ. P. 23(f). We have decided to  allow 
the  appeal  in  order  to  further  the  development  of  class  ac‐
tion law (Blair v. Equifax Check Services, Inc., 181 F.3d 832, 835 
(7th  Cir.  1999))  regarding  issues  of  notice  in  cases  in  which 
2                                                         No. 13‐8018 


the potential damages per class member are very slight, and 
the  suitability  of  class  action  treatment  of  such  cases.  The 
plaintiff has filed a brief in support of its motion for leave to 
appeal.  The  defendants  have  chosen  to  file  nothing,  so  we 
can  proceed  to  the  merits.  The  defendants  did  not  oppose 
class  certification  in  the  district  court.  Does  that  mean  they 
favor it? Maybe, if they think that otherwise they might face 
multiple suits, though as we’ll see this is extremely unlikely. 
    The  defendants,  affiliated  companies  that  we’ll  treat  as 
one and call Kore, owned ATMs in two bars in Indianapolis 
said  to  be  popular  with  college  students.  The  suit  charges 
Kore  with  failing  to  post  a  notice  on  the  ATMs  that  Kore 
charges a fee for their use. Such an omission violates, or ra‐
ther  violated,  a  provision  of  the  Electronic  Funds  Transfer 
Act, 15 U.S.C. § 1693b(d)(3); see also Regulation E, 12 C.F.R. 
§  205.16(c),  and  so  exposed  Kore  to  liability  to  users  of  its 
ATMs. At the time of the alleged violations, the Act required 
two  fee  notices:  a  sticker  notice  on  the  ATM  and  an  on‐
screen  notification  during  transactions.  Kore  provided  the 
latter notice but not, the suit alleges, the former. The Act has 
since been amended to remove the requirement of the sticker 
notice.  Act  of  Dec.  20,  2012,  Pub.  L.  No.  112–216,  126  Stat. 
1590;  Charvat  v.  Mutual  First  Federal  Credit  Union,  2013  WL 
3958300, at *1 (8th Cir. Aug. 2, 2013). 
    A plaintiff in an individual suit who proves a violation of 
the Act is entitled to his actual damages, if any, or to statuto‐
ry  damages  of  at  least  $100  but  not  more  than  $1000.  15 
U.S.C.  §§ 1693m(a)(1),  (a)(2)(A).  If  a  class  action  is  filed  in‐
stead, and is successful, the class is entitled to “such amount 
[of  damages]  as  the  court  may  allow,”  but  only  up  to  the 
lesser of $500,000 or 1 percent of the defendant’s net worth. 
No. 13‐8018                                                           3 


§ 1693m(a)(2)(B)(ii).  No  minimum  amount  of  damages  to 
which  a  class  member  is  entitled  is  specified,  in  contrast  to 
the  $100 minimum award to  the  plaintiff  in  a successful  in‐
dividual suit. § 1693m(a)(2)(B)(i). In both types of case (indi‐
vidual and class action) the court is to award “a reasonable 
attorney’s fee” if the suit is successful, paid of course by the 
defendant. § 1693m(a)(3). 
    The  parties  stipulated  that  the  limit  to  damages  in  this 
class  action  suit  would  be  $10,000,  that  being  1  percent  of 
Kore’s  net  worth.  The  stipulation  further  states  that  there 
were  more  than  2800  transactions  involving  the  two  ATMs 
during  the  period  covered  by  the  suit  (a  year  beginning  on 
September 30, 2010). We’re not told how many more, so let’s 
assume the total was 2800, which would make the damages 
$3.57  per  transaction  at most (given the  $10,000 class limit). 
The transaction fee was $3, and that would be the ceiling on 
a plaintiff’s actual damages per transaction. Those damages 
might well be zero, if the plaintiff couldn’t prove that had he 
known there was a $3 fee he would not have used the ATM. 
    The  record  doesn’t  indicate  the  distribution  of  transac‐
tions among class members. If each of them engaged in only 
one  transaction  and  the  class  therefore  has  2800  members, 
each would be entitled at most to just $3.57 (10,000 ÷ 2800) if 
the  suit  was  successful.  (Whether  total  damages  in  a  class 
action  under  the  Electronic  Funds  Transfer  Act  can  exceed 
actual  damages  is  unclear  from  the  Act’s  wording.  See  15 
U.S.C. § 1693m(a)(2)(B).) 
    The district judge decertified the class on two independ‐
ent grounds. One was that the class members would do bet‐
ter bringing individual suits, since if an individual suit were 
successful  the  plaintiff  would  be  entitled  to  at  least  $100  in 
4                                                          No. 13‐8018 


damages.  Although  some  class  members  may  have  made  a 
great  many  transactions  on  the  ATMs,  it  appears  that  the 
$100 to $1000 range for statutory damages is per suit rather 
than  per  transaction.  For  the  statute  states  that  liability  “in 
the case of an individual action [is] an amount not less than 
$100  nor  greater  than  $1,000.”  15  U.S.C.  § 1693m(a)(2)(A). 
The alternative to a class action—individual lawsuits most or 
even all of which would be seeking damages of only $100—
would  therefore  not  be  realistic.  What  lawyer  could  expect 
the court to award an attorney’s fee commensurate with his 
efforts in the case, if his client recovered only $100? There is 
no indication that many people, or indeed any people, have 
filed individual claims under the provision of the Electronic 
Funds Transfer Act that requires a sticker on an ATM warn‐
ing  that  there  is  a  fee  for  using  it.  Although  one  reason  for 
the  paucity  of  litigation  may  be  unfamiliarity  with  the  law, 
another may be the  difficulty of finding a lawyer willing to 
handle an individual suit in which the stakes are $100 or an 
improbable maximum of $1000 (improbable because it is dif‐
ficult to see what aggravating factors might warrant a max‐
imum award of statutory damages in suits against Kore, giv‐
en  how  small  Kore’s  fee  was).  True,  should  an  individual 
suit be successful the plaintiff’s lawyer would be entitled to 
a fee paid by the defendant. But  what is a reasonable attor‐
ney’s  fee  for  obtaining  a  $100  judgment?  More  than  one 
might think, if the judge thought that the suit had broadcast 
a  needed  warning  about  compliance  with  the  Electronic 
Funds Transfer Act (albeit the specific provision that Kore is 
charged  with  violating  has  been  repealed);  but  enough  to 
interest  a  competent  lawyer?  The  paucity  of  litigation  sug‐
gests not. 
No. 13‐8018                                                           5 


   The  smaller  the  stakes  to  each  victim  of  unlawful  con‐
duct, the greater the economies of class action treatment and 
the likelier that the class members will receive some money 
rather than (without a class action) probably nothing, given 
the  difficulty  of  interesting  a  lawyer  in  handling  a  suit  for 
such modest statutory damages as provided for in the Elec‐
tronic  Funds  Transfer  Act.  But  in  this  case  the  amount  of 
damages  that  each  class  member  can  expect  to  recover  is 
probably  too  small  even  to  warrant  the  bother,  slight  as  it 
may  be,  of  submitting  a  proof  of  claim  in  the  class  action 
proceeding. 
    Since  distribution  of  damages  to  the  class  members 
would  provide  no  meaningful  relief,  the  best  solution  may 
be what is called (with some imprecision) a “cy pres” decree. 
Such  a  decree  awards  to  a  charity  the  money  that  would 
otherwise go to the members of the class as damages, if dis‐
tribution  to  the  class  members  is  infeasible.  Mace  v.  Van  Ru 
Credit Corp., 109 F.3d 338, 345 (7th Cir. 1997); Lane v. Facebook, 
Inc., 696 F.3d 811, 819 (9th Cir. 2012); Six (6) Mexican Workers 
v. Arizona Citrus Growers, 904 F.2d 1301, 1305 (9th Cir. 1990); 
3  William  B.  Rubenstein,  et  al.,  Newberg  on  Class  Actions 
§ 10:17  (5th  ed.  2013).  (For  criticism,  see  Martin  H.  Redish, 
Peter Julian & Samantha Zyontz, “Cy Pres Relief and the Pa‐
thologies  of  the  Modern  Class  Action:  A  Normative  and 
Empirical  Analysis,”  62  Fla.  L.  Rev.  617  (2010).)  Payment  of 
$10,000 to a charity whose mission coincided with, or at least 
overlapped,  the  interest  of  the  class  (such  as  a  foundation 
concerned with consumer protection) would amplify the ef‐
fect  of  the  modest  damages  in  protecting  consumers.  A 
foundation  that  receives  $10,000  can  use  the  money  to  do 
something  to  minimize  violations  of  the  Electronic  Funds 
6                                                          No. 13‐8018 


Transfer Act; as a practical matter, class members each given 
$3.57 cannot. 
    As explained in Mirfasihi v. Fleet Mortgage Corp., 356 F.3d 
781, 784 (7th Cir. 2004), “cy pres” is the name of a doctrine of 
trust  law  that  allows  the  funds  in  a  charitable  trust,  if  they 
can no longer be devoted to the purpose for which the trust 
was  created,  to  be  diverted  to  a  related  purpose;  and  so 
when  the  polio vaccine was  developed the March of  Dimes 
Foundation  was  permitted  to  redirect  its  resources  from 
combating polio to combating other childhood diseases. The 
trust  doctrine  is  based  on  the  idea  that  the  settlor  would 
have  preferred  a  modest  alteration  in  the  terms  of  the  trust 
to having the corpus revert to his residuary legatees because 
the  trust’s  original  aim  could  no  longer  be  achieved.  In  a 
class action the reason for a remedy modeled on cy pres is to 
prevent  the  defendant  from  walking  away  from  the  litiga‐
tion  scot‐free  because  of  the  infeasibility  of  distributing  the 
proceeds  of  the  settlement  (or  of  the  judgment,  in  the  rare 
case  in  which  a  class  action  not  dismissed  pretrial  goes  to 
trial  rather  than  being  settled)  to  the  class  members.  When 
there’s not even an indirect benefit to the class from the de‐
fendant’s  payment  of  damages,  the  “cy  pres”  remedy  (mis‐
named, but the alternative term found in some cases—“fluid 
recovery”—is  misleading  too)  is  purely  punitive.  But  we 
said  in  Mirfasihi  that  the  punitive  character  of  the  remedy 
would not invalidate it. Id. at 784–85. Other courts, disagree‐
ing, require the charity or other recipient to have an interest 
parallel  to  that  of  the  class.  E.g.,  In  re  Lupron  Marketing  & 
Sales  Practices  Litigation,  677  F.3d  21,  33  (1st  Cir.  2012); 
Nachshin v. AOL, LLC, 663 F.3d 1034, 1038–39 (9th Cir. 2011). 
No matter; it should be possible in this case to find a charity 
No. 13‐8018                                                           7 


concerned  with  consumer  protection  issues  of  the  general 
character presented by the case. 
    The  judge’s  second  ground  for  decertification  was  that 
the requirement of notice to class members could not be sat‐
isfied.  ATMs  do  not  store  users’  names.  Instead  they  keep 
track  of  each  transaction  by  assigning  a  10‐digit  identifica‐
tion number to it. The first six digits identify the user’s bank; 
the last four identify the user. To attach names to those last 
four digits would require subpoenaing each bank identified 
by the first six. Since Kore’s two ATMs were in college bars, 
obtaining the identity of all the users might require subpoe‐
naing  hundreds  of  banks  (the  hometown  banks  of  the  stu‐
dents,  by  now  mostly  ex‐students,  who  are  the  class  mem‐
bers). 
    Rule 23(c)(2)(B) of the civil rules  requires (for a class ac‐
tion under Rule 23(b)(3), as this one is) only the “best notice 
that  is  practicable  under  the  circumstances,  including  indi‐
vidual notice to all members who can be identified through 
reasonable  effort.”  The  members  of  the  class  in  this  case 
can’t  be  identified  through  reasonable  effort,  effort  commen‐
surate with the stakes. (If they could be, they would be enti‐
tled to individual notice even if it were very costly, Eisen v. 
Carlisle  &  Jacquelin,  417  U.S.  156,  175–76  (1974),  as  the  lan‐
guage of  Fed.  R. Civ. P.  23(c)(2)(B) implies.) When  reasona‐
ble  effort  would  not  suffice  to  identify  the  class  members, 
notice by publication, imperfect though it is, may be substi‐
tuted.  Juris  v.  Inamed  Corp.,  685  F.3d  1294,  1321  (11th  Cir. 
2012);  Federal  Judicial  Center,  Manual  for  Complex  Litigation 
§ 21.311, pp. 287–88 (4th ed. 2004). 
   The  notice  proposed  by  class  counsel  consists  of  sticker 
notices  on  Kore’s  two  ATMs  and  publication  of  a  notice  in 
8                                                          No. 13‐8018 


the principal Indianapolis newspaper and on a website. That 
is adequate in the circumstances. We are mindful that notice 
by publication involves a risk that a class member will fail to 
receive the notice and as a result lose his right to opt out of 
the class action—a right that can be valuable if his individual 
claim is sizable. But there is no indication that any member 
of the class in this case has a damages claim large enough to 
induce him to opt out and bring an individual suit for dam‐
ages. And notice posted conspicuously in both bars in which 
Kore’s ATMs were located may be the best way to reach the 
bars’  regulars  (though  many  of  them  will  have  graduated 
from  college  and  left  Indianapolis)—and  they  are  the  pa‐
trons  most  likely  to  have  made  repeated  use  of  the  ATMs 
and  thus  to  have  a  potential  interest  in  opting  out.  See 
Holtzman  v.  Turza,  2013  WL  4506176,  at  *5–6  (7th  Cir.  Aug. 
26,  2013);  Travelers  Property  Casualty  v.  Good,  689  F.3d  714, 
717–20 (7th Cir. 2012); Klier v. Elf Atochem North America, Inc., 
658  F.3d  468,  474–75  and  n.  15  (5th  Cir.  2011).  But  even 
someone  who  had  made  100  transactions  on  a  Kore  ATM 
during the year embraced by the complaint could obtain ac‐
tual damages of only $300. 
    The district court added a further twist to the issue of no‐
tice  by  pointing  out  that  the  provision  of  the  Electronic 
Funds  Transfer  Act  that  Kore  is  alleged  to  have  violated  is 
applicable  only  to  consumer  users  of  ATMs,  15  U.S.C. 
§ 1693b(d)(3)(A),  not  to  business  users,  so  that  it  would  be 
necessary to determine which users of Kore’s ATMs should 
be excluded from the class. But this problem is more theoret‐
ical  than  real  in  the  circumstances  of  this  case;  for  it  is  un‐
likely  that  ATMs  in  bars  are  commonly  used  for  business 
transactions. 
No. 13‐8018                                                            9 


    A  deeper  question  is  whether  a  class  action  should  be 
permitted  when  the  stakes,  both  individual  and  aggregate, 
in  a  class  action  are  so  small—so  likely  to  be  swamped  by 
the  expense  of  litigation—as  they  are  in  this  case.  But  we 
don’t think smallness should be a bar. This is obvious when 
what  is  small  is  not  the  aggregate  but  the  individual  claim; 
indeed that’s the type of case in which class action treatment 
is most needful. See, e.g., Mace v. Van Ru Credit Corp., supra, 
109 F.3d at 344–45. But even when as in this case the aggre‐
gate  claim—the  sum  of  all  the  class  members’  claims—is 
meager, such treatment will often be appropriate. A class ac‐
tion,  like  litigation  in  general,  has  a  deterrent  as  well  as  a 
compensatory  objective.  See, e.g.,  1  Rubenstein,  et  al., supra, 
§§ 1:7–8.  “[S]ociety  may  gain  from  the  deterrent  effect  of  fi‐
nancial awards. The practical alternative to class litigation is 
punitive  damages,  not  a  fusillade  of  small‐stakes  claims.” 
Murray  v. GMAC Mortgage Corp., 434 F.3d 948, 953 (7th Cir. 
2006). The deterrent objective of the Electronic Funds Trans‐
fer  Act  is  apparent  in  the  provision  of  statutory  damages, 
since  if only  actual  damages could be awarded, the  provid‐
ers of ATM services such as Kore might have little incentive 
to comply with the law. 
    The compensatory function of the class action has no sig‐
nificance in this case. But if Kore’s net worth is indeed only 
$1 million (which it is if 1 percent of Kore’s net worth is only 
$10,000, as stipulated), the damages sought by the class, and, 
probably  more  important,  the  attorney’s  fee  that  the  court 
will award if the class prevails, will make the suit a wake‐up 
call  for  Kore  and  so  have  a  deterrent  effect  on  future  viola‐
tions of the Electronic Funds Transfer Act by Kore and oth‐
ers.  The  sticker  requirement  is  no  more;  but  a  judgment 
would  remind  Kore  to  take  greater  care  in  the  future  to 
10                                                       No. 13‐8018 


comply with federal law, however irksome compliance may 
seem. 
     But the district court must be careful not to allow the liti‐
gation  expenditure  tail  to  wag  the  remedy  dog.  In  re  Baby 
Products Antitrust Litigation, 708 F.3d 163, 179 (3d Cir. 2013). 
(A  reason,  remember,  to  allow  notice  by  publication  in  this 
case.) The court must be alert to prevent class counsel from 
milking a small case for huge fees, lest the threat of an award 
of such fees induce a small defendant, such as Kore, to throw 
in  the  towel,  agreeing  to  a  settlement  favorable  to  the  class 
even  if  the  defendant  has  an  excellent  defense.  “When  the 
potential  liability  created  by  a  lawsuit  is  very  great,  even 
though  the  probability  that  the  plaintiff  will  succeed  in  es‐
tablishing  liability  is  slight,  the  defendant  will  be  under 
pressure to settle rather than to bet the company, even if the 
betting odds are good.” Kohen v. Pacific Investment Mgmt. Co., 
571 F.3d 672, 678 (7th Cir. 2009). 
    With the maximum statutory damages $100 to $1000 per 
individual plaintiff (and the actual share of each class mem‐
ber much less because of their likely number) and the ATM 
user fee (the maximum actual damages per transaction) only 
$3,  the  cy  pres  remedy  may  be  the  only  one  that  makes 
sense,  though that is  just our guess  given the  early stage of 
the  litigation.  Ordinarily  of  course  class  action  damages  go 
to the class. But in a case like this, the award of damages to 
the  class  members  would  have  no  greater  deterrent  effect 
than the cy pres remedy, would do less for consumer protec‐
tion  than  if  the  money  is  given  to  a  consumer  protection 
charity,  and  would  impose  a  significant  administrative  ex‐
pense  that  handing  the  $10,000  over  to  a  single  institution 
would avoid. 
No. 13‐8018                                                         11 


    A time‐saving alternative might be a class action with the 
stated purpose, at the outset of the suit, of a collective award 
to  a  specific  charity.  We  are  not  aware  of  such  a  case,  but 
mention the possibility of it for future reference. 
    The order decertifying the class is reversed and the case 
remanded for further proceedings consistent with this opin‐
ion.  We  hold  only  that  the  judge’s  opinion  decertifying  the 
class  does  not  provide  adequate  grounds  for  her  ruling. 
There may be such grounds. And our extended discussion of 
how to distribute damages was not meant to imply that Kore 
must be liable in this case. For all we know, it has good de‐
fenses. 
                                        REVERSED AND REMANDED.